The defendant argues that he was deprived of the effective assistance of counsel at sentencing because his attorney failed to join in his pro se motion to vacate his plea of guilty. However, “[a]n attorney assigned to represent a defendant in a criminal case has no duty to participate in a baseless pro se motion to withdraw a plea of guilty which was voluntarily, knowingly, and *559intelligently made” (People v Ford, 44 AD3d 1070, 1071 [2007]). Contrary to the defendant’s contention, defense counsel did not impliedly become a witness against him or take a position adverse to his at the sentencing. Spolzino, J.P., Santucci, Angiolillo and Garni, JJ., concur.